Citation Nr: 1437146	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  04-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disability caused by asbestos exposure, to include asbestosis.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service in the Navy from June 1953 to June 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran appealed, and in August 2007, the Board remanded the claim for additional development. 

In a September 2008 decision, the Board denied the claim for service connection for asbestosis.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication. In a September 2009 Order, the Court granted the motion, vacated the Board's September 2008 decision, and remanded this case to the Board for readjudication.  In April 2010 and June 2013, the Board remanded the claim for additional development.  As noted below, the agency of original jurisdiction (AOJ) substantially complied with the remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran testified at a hearing before a Decision Review Officer at the RO in November 2005.  In January 2007, the Veteran and his daughter testified at the RO before a traveling Veterans Law Judge who is no longer at the Board.  Transcripts of those hearings have been included in the claims folder. 

In May 2013, the Veteran was notified that he was entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  However, in a statement received in June 2013, his attorney stated that he did not desire another hearing.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claims.  The documents in the VBMS and VVA files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran has been diagnosed as having asbestosis or asbestos related lung disease.  


CONCLUSION OF LAW

A respiratory disability caused by asbestos exposure, to include asbestosis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 47 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the issue decided herein, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was mailed letters in August 2002, June 2005, August 2007 and April 2008 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The originating agency subsequently readjudicated the claim based upon all evidence of record (see June 2014 Supplemental Statement of the Case before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also complied with its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The matter was Remanded in April 2010 for the purpose of obtaining medical records from Dr. JRS.  In June 2010, the Veteran, through counsel, submitted records from that physician.

Most recently, as directed by the July 2013 Board remand, the Veteran was asked to provide any outstanding treatment records (or releases for such records); however, the Veteran (via his attorney) stated in September 2013 that no such records were outstanding.  Evidentiary development for treatment records is complete.  In addition, the Veteran was afforded the appropriate VA examination in 2014.  The examination is adequate as the examiner reviewed the relevant medical history, considered the Veteran's lay history, undertook the requested testing, and provided opinions with supporting rationale and citation to the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Discussion of the Veteran's January 2007 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal (as noted on the title page of this decision) was identified at the hearing.  The Veteran was asked whether he had any evidence that this disability could be related to service.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

At the outset, the Board notes that the Veteran does not claim to have experienced any respiratory disorder in service or within a several years of service discharge.  Service connection for a respiratory disorder on a direct basis (3.303(a)), presumptive basis (3.307 and 3.309(a)), or on the basis of continuity of symptomatology (3.303(b)) is not established.  The Veteran does not argue the contrary.  Rather, his sole argument is that he suffers from an asbestos-related lung disorder due to in-service exposure to asbestos.  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases. VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 


The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As noted, the Veteran seeks service connection for a respiratory disability, claimed as secondary to asbestos exposure aboard a ship and in a shipyard during service.  Service personnel records indicate (in pertinent part) that he served aboard the U.S.S. Buckley as a machinist's mate in the engine room and at a Navy shipyard.  The Veteran testified that he was responsible for cleaning up asbestos when the ship underwent refitting, and he denied any significant asbestos exposure since his separation from active service.  See January 2007 hearing transcript.  


VA and the Board have previously conceded the question of whether or not the Veteran was exposed to asbestos in service.  There is sufficient to establish exposure.  Instead, the outcome of the appeal turns on the question of whether the Veteran's in-service exposure to asbestos resulted in asbestosis or an asbestos-related respiratory disorder.  For the reasons explained below, the Board finds that the preponderance of the evidence is against this portion of his claim.

STRs are negative for complaints or findings related to respiratory disability. 

Following service, the Veteran underwent a chest X-ray in July 1999.  In May 2000, Dr. B noted that the Veteran had a "long history of asbestos exposure and latency period."  He opined that the July 1999 chest X-ray study showed significant parenchymal disease, consistent with asbestos exposure.  Dr. B. indicated that pulmonary function tests (PFTs) had been normal.

The Veteran submitted the instant claim in July 2002.

During a February 2003 VA examination, the Veteran reported that he has never been a smoker.  The Veteran also reported a morning cough with a slight amount of pale green sputum, but it was noted that in his records he had a history of ethmoid sinusitis by CT scan and nasal polyps.  He complained that he did not have the "wind" he used to have when hunting, although he bicycled three miles daily, was in an exercise group, and walked on a treadmill with no problems.  The examiner opined that pulmonary function studies appeared normal except for a few minor abnormalities such as the FEF being slightly reduced.  Chest X-ray studies showed nothing pathognomonic of asbestosis, although the examiner noted that the radiologist read it as being consistent with early asbestosis.  The examiner felt that the Veteran did not report any dyspnea beyond what could be expected with his age.  The examiner noted that the Veteran was not dyspneic, did not use the accessory muscles of respiration, and did not cough during the examination.  The examiner stated that the although the Veteran had potential asbestos exposure, no pulmonary symptoms other than a cough (possibly linked to sinusitis) were noted.  A CT scan and pulmonary function testing (PFT) were scheduled to provide more information.

A March 2003 VA CT scan of the thorax showed no calcified mediastinal pleural or diaphragmatic plaques and no findings of asbestosis.  

An August 2003 VA PFT showed a mild obstructive lung defect.  Airway obstruction was confirmed by the decrease in the flow rate at peak flow and at 50 and 75 percent of the flow volume lung curve, and an obstruction lung defect was confirmed by an increased respiratory volume.  Diffusion capacity was within normal limits, FVC was changed by 14 percent, FEV1 by 23 percent, and FEF 25-75 by 86 percent.  These results were interpreted as a good response to the bronchodilator. 

December 2004 treatment records from Dr. JRS note that the Veteran may have had post-service asbestos exposure from 1958 to 1991 in conjunction with work near insulation over steam lines.  It was noted that the 1999 X-ray studies were arranged by the Veteran's union.  On current examination, pulmonary function testing revealed normal spirometry, lung value testing and diffusing capacity of the lungs.  A chest X-ray report notes that pleural spaces appeared clear, without plaques or calcifications.

The December 2004 X-ray studies from Dr. JRS were read by another physician, Dr. JRM, in February 2005.  Findings of a pleural plaque on the right lateral chest wall and a pleural plaque on the left lateral chest wall were noted, which the radiologist felt were probably due to previous asbestos exposure.  There were no other pleural plaques visible, and no calcified pleural plaques. 

A January 2006 VA CT scan showed no plaques or calcifications.

In January 2007 Dr. KM, a private internal medicine physician with a specialty in geriatrics, reviewed the Veteran's records in order to provide a diagnosis and an opinion as to the etiology of any diagnosed lung disorder.  Dr. KM wrote that she had never treated the Veteran but, based on the July 1999 pulmonary function test and chest X-ray studies and the February 2005 radiology report interpretation, she concluded that the Veteran had asbestosis that was caused by his in-service exposure.  Reference was to a study/treatise from the American Thoracic Society wherein she noted that airway obstruction could result from nonsmokers with asbestosis even though restrictive airway disease was the more common result.  Dr. KM did not indicate that she had reviewed the findings from the 2003 VA examination, CT scan, and/or pulmonary function tests, or the findings from Dr. JRS. 

The Veteran underwent a VA examination in October 2007 at which the examiner reviewed his claims file.  The examiner noted that the Veteran continued to demonstrate "very mild findings of shortness of breath with walking in excess of a quarter mile and 2 flights of stairs."  On clinical evaluation, the lung fields were clear to auscultation, breath sounds were somewhat distant, and the inspiratory/expiratory ratio was 1/1.  There were no rhonchi, wheezes, rales, or abnormal adventitial breath sounds.  The examiner opined that September 2007 X-ray studies showed a mild expansion of the pulmonary lung fields consistent with, but not diagnostic of, emphysema.  He opined that there was no evidence of asbestos-related pulmonary disease.  His rationale was that there was no current evidence of inflammatory plaques or interstitial lung disease and no evidence of restrictive lung disease on the pulmonary function testing, and that the most recent test for diffusion capacity of carbon monoxide was negative.  The examiner also noted that, while Dr. KM felt that the Veteran had asbestosis, she did not document which pulmonary disease processes she felt were present.  

In a report addendum, the examiner noted that pulmonary function testing showed changes of mild obstructive lung disease, with an increase in inspiratory vital capacity compared to earlier studies.  These findings were not, in his opinion, indicative of pulmonary asbestosis. 

The Veteran testified at his January 2007 Board hearing that he gets out of breath when climbing stairs, and that he can no longer go hunting because he cannot walk up and down the hills.  

The Veteran's daughter, who is a registered nurse, wrote in July 2008 that over the past ten years she had noticed a marked decrease in her father's breathing, stamina, and abilities to perform routine daily activities.  She noted that the Veteran never smoked, was not exposed to any chemical inhalants without protective gear, and maintained a healthy lifestyle.  She stated that he becomes easily winded when walking, and needs more frequent stops to catch his breath.  She said she feels this is because of the damage to his lungs from his exposure to asbestos in the Navy.

A January 2014 VA examination report notes the Veteran's history of asbestos exposure in service.  His current complaints included moderate dyspnea on exertion and morning cough.  On examination, the chest was minimally hyperesonant.  There were no rales, rhonchi, or wheezes.  Breath sounds were normal.  There was no clubbing.  The Veteran was in no distress and appeared healthy.  A February 2014 B-Reader report of February 2012 chest X-ray studies, authored by Dr. ACF, noted no parenchymal or pleural abnormalities associated with pneumoconiosis.  After reviewing the claims file, current PFT results, and the findings made by Dr. ACF, the examiner stated that asbestosis was not found.  In a May 2014 opinion, he stated:

The [V]eteran's claim is for asbestosis due to exposure as a machinist in the engine room aboard a destroyer for a total of 39 months between 1953-1957.  He clearly describes continuous exposure from the boiler rooms (the engine room was in between the two), in the air, as well as his direct work stripping and replacing valve linings.  He was on board working a total of at least nine months in shipyards with maximal exposure at those times.  No masks were used.  In his 35-year civilian work for Salt River Project (energy company) in any exposure potentials were always accompanied by mandated safety measures including wearing of respiratory masks.  

He has mild COPD clinically and by PFT's (2006-7), although he never smoked.  He is on no treatment.  Pulmonologist in 2006 did not believe non-calcified plaques as interpreted at Mayo Clinic indicated asbestosis.  CT scan at VA 1/18/06 read as no plaques, no fibrosis, no asbestosis. . . .  

Note that the [V]eteran's PFT's show no restrictive disease, and DLCO, which is typically affected by interstitial lung disease, is normal. . . .

It is not at least as likely as not that the [V]eteran has
asbestosis or any other asbestosis related lung disease.

In a June 2014 statement, Dr. ACF stated that the Veteran's July 2012 chest X-ray studies showed no plaques or irregular opacities consistent with asbestos related disease.

After a review of the conflicting medical opinions in this case, the Board finds that the totality of the evidence does not support the finding that the Veteran has asbestosis or an asbestos-related lung disorder at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).; Romanowsky v. Shinseki, 26 Vet. App. 289(2013).  The 2007 and 2014 VA examination opinions are the most probative and persuasive medical evidence in this regard.  Both opinion were based upon a complete review of the Veteran's entire claims file, note the Veteran's history of likely asbestos exposure in service, and support their conclusions with detailed rationale.  Both examiners took into account the positive "B reader" findings into consideration.  However, in both instances, the physicians (pulmonologists) weighed the B-reader findings along the results of CT scans and PFTs.  The examiners placed considerable weight on the fact that the PFTs only showed mild obstructive impairment.  They both emphasized that there was no evidence of any type of restrictive defect, which would normally be shown in cases involving asbestosis.  In other words, even though there was a suggestion on X-ray that the Veteran had asbestosis as interpreted by two out of three B readers, a diagnosis of asbestosis or asbestos-related lung disease was not established due to the lack of supporting PFT and CT scan findings.  

Careful consideration has also been given to the May 2000, February 2005 and January 2007 opinions of the private physicians.  In this regard, the positive opinions of Dr. B, Dr. JRM, and Dr. JRS were all based the X-ray studies alone.  None of those physicians addressed the clinical significance of the normal PFTs.  There is little rationale in their opinions.  Indeed, among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

As for the opinion from Dr. KM, she is shown to a geriatric physician.  The Board considers the generally greater level of medical education, training, and knowledge of a physician as one factor among several that might give some probative weight to the VA examiner's opinions.  Thus, although Dr. KM did address the Veteran's PFTs along with the X-ray studies in providing her positive opinion (i.e., diagnosing asbestosis), the Board finds that the opinions from the VA examiners, who were identified by VA as having clinical expertise in respiratory matters, to be more probative.  

The VA physicians also provided their opinions based on a review of the entire claims file as well as contemporaneous testing.  The Board is duly aware of the fact that a review of the claims file is not required to make an opinion probative.  However, in the present case, a review of the complete claims, to include all the chest X-ray reports, B reader reports, CT scans, and PFTs, permitted the VA examiners the opportunity to provide a more probative and comprehensive opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (wherein the Veterans Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.)

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinions (particularly the 2014 opinions, which included a negative B reader and PFTs), and, in light of the other evidence of record, these negative nexus opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

The Veteran's belief that he has a respiratory disability related to asbestos exposure in service is not competent evidence, as he is a layperson, untrained in establishing a medical diagnosis or determining medical etiology.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, asbestosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Asbestos related respiratory disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific test findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra, 1377(Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report respiratory symptoms, there is no indication that the Veteran is competent to etiologically link any reported symptoms to asbestos exposure in service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders, to include asbestosis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board also acknowledges the statements of the Veteran's daughter who, while a nurse, has no proffered evidence that she has any specialized medical expertise in asbestos related lung disabilities.  Moreover, even if the Board were to accept her as competent to provide a nexus opinion, the Board notes that it is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician (or in this case RN) provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean, supra.  Here, the examiners who conducted the 2007 and 2014 VA examinations had access to the Veteran's medical records and based their opinions, in part, on this review, as well as contemporaneous testing.  This increases the probative weight of the reports of the VA examinations significantly over the probative weight of LN's opinion.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal is denied.


ORDER

Service connection for a respiratory disability caused by asbestos exposure, to include asbestosis, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


